Mr. President, my delegation is reassured to know that this difficult forty-first session of the United Nations General Assembly is being steered by a statesman of your ability, from a country with which we share warm friendship and co-operation in several forums, including the Commonwealth and the Group of Least Developed Countries, where Banqladesh's role is appreciatively
acknowledged with appreciation.
We must also thank Mr. Jaime de Pinies for his dignified and efficient conduct of the historic fortieth session. We are also reassured and gladdened by the Secretary-General's welcome recovery and return to us. We are, more than ever, in need of his experience and wisdom.
If last year was one for reflection and reaffirmation of faith, this year is surely the year for action and reform - indeed a year of reckoning - and the most urgent item with which we must wrestle is the survival of this Organization and its continuance in the most effective and efficient manner. Small States, like ourselves, need the United Nations and have shared the belief, expressed so often during this debate, that the United Nations would become a truly effective collective security organization. While we continue in that belief, the reality of it is yet far from realization. What we, as small States, have to ensure is that the United Nations not only survives its current crisis but comes through the stronger for it. The Group of 18, whose establishment we endorsed, has worked hard towards this end. My delegation feels that, given the constraints under which it
was operating and the very real political differences which exist on the subject of reform, the report it has produced is a very constructive and useful step forward. We support those elements on which consensus was reached and, in regard to chapter 6, we support a reform of the budget formulation and decision-makinq process. We look to this Assembly to arrive at a consensus which will ensure that the views of both the major contributors and the small States are taken into account. We are encouraged by the Secretary-General's comments in document A/41/663 indicating that he has already taken steps to ensure that the Secretariat is in a position to start the process of reform as soon as the decisions of the General Assembly are known. Now it is up to all of us, and we for our part are optimistic. We trust that these hopes will not be dashed by major contributors continuing to withhold funds despite our efforts.
The Secretary-General has used a dramatic analogy. He says: "that the safety net which the United Nations constitutes for the world's security should not be allowed to become tattered". In Samoa we have a saying that is perhaps akin to this. We say that "the fishing net that became entangled in the night will be disentangled in the morning". Thus we believe that, no matter what the difficulties or how knotty the problems, they can be resolved in the light of reason and good faith and thus the net be repaired. We are convinced that we can restore confidence in this organization and in its role.
To turn to the broader scene, my delegation finds it ironically sad that in this International Year of Peace so little real peace has come to the troubled parts of the world.
In South Africa there is no peace for children languishing in gaols and no prospects for peace while the South African Government turns deaf ears to the cries of suffering and to the dire warnings that have been given by many. These
warnings include that of the Commonwealth Group of Eminent Persons. We support the Commonwealth proposals for action and believe that pressure from the world coMunity is imperative.
We also wish to see a peaceful Namibia, free from South African illegal occupation and brought to its rightful place in the world community through the United Nations plan.
In Afghanistan foreign forces remain, and children have no peace in which to play and for playthings only bombs disguised as toys.
The Iran-Iraq war drags desperately on, with massive losses of young lives that have known no peace in their short span.
Lebanon is still tragically strife-torn, with brother fighting brother in conflicts still fueled by outside interference and with little hope of peace in sight.
In Democratic Kampuchea people who have known no peace for generations still suffer. Foreign forces remain, and despite the efforts of the Association of South-East Asian Nations and the new eight-poi*. approach proposed by the Coalition Government of Democratic Kampuchea, response is lacking and peace seems far off.
In Korea a people is still divided and knows no permanent peace. We support the peaceful reunification of Korea and, as an interim measure, the admission of both Koreas to the United Nations, which should increase the opportunities for peaceful contact between them. In Central America also, despite the efforts of the Contadora and the Support Group, peace is still elusive. The Middle East peace process hae round to a halt and the Arab-Israeli conflict continues. There is little likelihood of peace there till direct peace negotiations, with the participation of all concerned, are undertaken. Meanwhile, the very symbols of our peace-keeping efforts, the united Nations peace-keeping forces, are targeted and slain in direct defiance of our collective aspirations for peace. Finally, while terrorism is rampant there can be no guarantee of peace for any of us anywhere on this Earth.
While the Secretary-General and his representatives have been tireless in their efforts to bring the spirit of this year to bear on the situation wherever possible - and ther-a are some glimmers of hope - there is no way for peace to prevail while countries still persist in flouting the principles of the Charter.
In our part of the world, the South Pacific Forum members have taken several decisions that are intended to preserve the peace and security of our region. At their meeting last year the Forum Heads of Government adopted the South Pacific Nuclear-Free-Zone Treaty, and at this year's meeting they adopted three protocols calling on the five major nuclear-weapon States to respect the Treaty. We have been gratified by the favorable international reaction to the Treaty and pleased that several of the nuclear-weapon States have indicated their readiness to sign the protocols. We would urge those that have so far given no response to acknowledge the deeply felt concerns of our region, to sign the protocols as soon as they are open for signature and to adhere to them henceforth.
People sometimes think of the South Pacific as peaceful and pristine and remote from the world's problems. They forget that our region more than any other has been used and abused as a testing ground by nuclear-weapon States. It has also been contemplated as a convenient dumping ground for nuclear wastes. The countries of the South Pacific are united in their absolute opposition to any such use of our environment. We are united in outrage that the French Government continues to test nuclear weapons at Mururoa Atoll. This testing is in flagrant disregard of our constant calls for it to cease.
This testing takes place in the heart of Polynesia. As a Polynesian country, Samoa has long asked that, if this testing is so safe and of such great importance to the security of metropolitan France, France do it on its own territory and free us in the Pacific from the fear of disaster and of damage of an irreversible kind to us and our surroundings.
This fear, and the deep concern felt so keenly by small Pacific Island states because of both the fragility of our environment and the vulnerability of our peoples in the face of nuclear disaster, testing or dumping, is echoed across the seas by others in similar surroundings. This shared concern was most eloquently voiced here several days ago by the Honorable I.ester Bird, Deputy Prime Minister of Antigua and Barbuda, a sister small island country. He said:
"We in the Caribbean have good reason to sympathize with our sister States in the Pacific that have been distressed for years over nuclear tests conducted by larger States and the dumping of nuclear wastes. We share the deep-seated fears of the Pacific Island countries about the long-term medical effects of exposure to radiation and the contamination of the environment, including marine life and food crops, which could be caused by nuclear activity.All of out fears are justified, and for this reason we have for many years joined in efforts here to promote the conclusion of a comprehensive test ban treaty. We see this as one of the most urgent and practical steps to slow down the deadly arms race and decrease nuclear dangers. We will continue to press for this and other measures designed to halt the arms race.
We were encouraged that two draft conventions in the field of nuclear safety were finalized at the recent International Atomic Energy Agency (IAEA) meeting in Vienna, and that it appears that the super-Powers intend to abide by them. Surely they must realize, in the wake of the tragic disasters experienced by them both in the past year, that no nation, however mighty, is technologically invincible or free from human frailty. We are much saddened by these tragedies and the loss of life involved. We would hope, however, that these experiences might prove to the super-Powers how imperative it is that they work together, both in sharing technology for the safety and benefit of mankind and in eliminating nuclear weapons and the chance of nuclear disaster from this Earth.
The successful outcome of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe and the holding of the preparatory summit in Iceland this week-end give us cause for hope and we pray that this may be fulfilled.
Last year we celebrated the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples. This year, as we in Samoa look back over 25 years of successful decolonization action by the United Nations and look forward to next year and our own silver jubilee, marking our 25 years of independence, we wish to congratulate the United Nations on its tremendous achievements in this area and the very positive role it has played both in our region and in other parts of the world.
However, in the South Pacific the process is not yet complete. We are anxious for those that have not yet fulfilled the aspirations of their peoples to share in this historical process and join us as full members of our Pacific community.
We are, indeed, pleased that the peoples of Micronesia have had the chance freely to express their views and have done so under the supervision of United Nations Missions, which have included representatives of South Pacific countries. Thus tine principles of the Charter and of resolution 1514 (XV) are being observed, and it is for this reason that the Forum countries are firm in their support for the termination of the trusteeship. We welcomed the decision of the Trusteeship Council in this regard on 28 May this year.
In New Caledonia, however, the United Nations has not yet played an active role in the decolonization process, and the Forum leaders, at their recent meeting, took tine decision to seek the re-inscription of New Caledonia on the United Nations list of Non-Self-Governing Territories. This decision reflects the concern of the For urn to see
"a peaceful transition to an independent New Caledonia in accordance with the innate rights and aspirations of the indigenous people and in a manner which guarantees the rights and interests of all inhabitants of this multiracial society".
The Forum members expressed their disappointment that the present French Government seems to be going back on previous commitments entered into with all parties in New Caledonia to see the Territory move to a form of independence and, instead, now seem intent on New Caledonia's remaining a Territory of France. Forum leaders emphasized the importance of genuine dialog with all the parties concerned, including France, and their wish to continue their efforts in this regard. It is hoped that United Nations participation will not only enhance these
efforts but assist the progress of New Caledonia to the exercise of a truly legitimate act of self-determination monitored by the United Nations. We feel this to be essential for the peace and stability of the South Pacific region.
We welcome the assurance of support for this move by the non-aligned Heads of State or Government in Harare and look forward to working with non-aligned delegations here and to gaining the widest possible support from the membership of
this Organization.
During this General Assembly we shall mark the twentieth anniversary of the adoption of the two human rights Covenants. Yet, sadly, violations of human rights of the vilest kind still shame the human race. Here, just as in other areas I have mentioned and many others that 1 have not had the time to touch on, eternal vigilance is required. The United Nations has so much to do and so many needing or depending on its efforts that we cannot afford to let it fail.
We in Samoa hold firmly the deep conviction that, with God's help and our own efforts, this Organization will be restored to the vision its founders held 41 years ago.




